           Case 1:21-cv-05906-RA Document 12 Filed 08/16/21 Page 1 of 2

                                                                        USDC-SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC#:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 08/16/2021

 DANIEL G. ERDMAN, on behalf of himself and
 all others similarly situated,

                                  Plaintiff,

                          v.

 CARLOTZ, INC., et al.,

                                  Defendants.

 and

 MICHAEL S. WIDUCK, on behalf of himself
 and all others similarly situated,

                                  Plaintiff,
                                                                         21-CV-5906 (RA)
                          v.                                             21-CV-6191 (RA)
                                                                         21-CV-6627 (RA)
 CARLOTZ, INC., et al.,

                                  Defendants.
                                                                              ORDER


 and


 MICHAEL TURK, on behalf of himself and all
 others similarly situated,

                                  Plaintiff,

                          v.

 CARLOTZ, INC., et al.,

                                  Defendants.

RONNIE ABRAMS, United States District Judge:

        These related putative securities class actions have been assigned to me. Each action names the

same three Defendants, and counsel has appeared on behalf of Defendants in the first filed action, Erdman

v. CarLotz, Inc., et al. No later than August 30, 2021, the parties are directed to meet and confer and to
            Case 1:21-cv-05906-RA Document 12 Filed 08/16/21 Page 2 of 2




inform the Court by joint submission whether (1) any party anticipates moving to consolidate these

actions; and (2) if so, proposing a common schedule by which the motions for consolidation and the

selection of lead plaintiff/counsel will be submitted, keeping in mind the statutory requirements set out in

the PSLRA. See 15 U.S.C. § 78u-4(a)(3).

         As noted in the Court’s previous orders in Erdman and Widuck, a telephone conference is

currently scheduled in all three actions for October 15, 2021 at 10:00 a.m., on the following conference

line: Call-in Number: (888) 363-4749; Access Code: 1015508. The Court is willing to adjust the timing of

this conference if a different date would be more appropriate, and the joint letter described above should

indicate if that is the case.

SO ORDERED.

Dated:       August 16, 2021
             New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge




                                                      2
